Citation Nr: 9927198	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-19 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical services received in July 1998.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 determination by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Muskogee, 
Oklahoma. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran received private medical treatment for 
atypical chest pain and possible angina on July 21, 1998, 
without prior authorization from VA.

3.  At the time of the unauthorized medical services, service 
connection was in effect only for history of hemorrhoids, 
evaluated as zero percent disabling, and there was no pending 
claim for service connection for any heart disorder.

4.  The private medical treatment did not involve the 
veteran's service-connected hemorrhoid disability, the 
veteran did not have a total disability permanent in nature 
resulting from any service-connected disability, and he was 
not a participant in a rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
private medical services rendered in July 1998 have not been 
met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.54, 
17.120 (1998) and 38 C.F.R. § 17.133 (effective August 17, 
1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that VA should pay the expenses of his 
private medical treatment for atypical chest pain and 
possible angina on July 21, 1998, because the condition was 
emergent in nature, and because it would be financially 
difficult for him to pay them.  

On July 21, 1998, the veteran experienced chest pain, which 
was partially relieved by nitroglycerin.  He went to the 
emergency room at the Hillcrest Medical Center in Tulsa, 
Oklahoma, where he was examined and an electrocardiogram test 
was administered.  He was subsequently released.
 
The veteran filed a claim in August 1998, requesting that the 
VA pay the expenses for medical services rendered on July 21, 
1998 by the Hillcrest Medical Center, Oklahoma Heart, Inc., 
Tulsa X-Ray Laboratory, Inc., Tulsa ER Physicians, and the 
ambulance service which took him to Hillcrest Medical Center.
 
In September 1998, the private health care providers and the 
veteran were notified by VA that VA would not pay the cost of 
the private medical services received by the veteran on July 
21, 1998, as they had not been authorized by VA and the 
veteran was not service-connected for the disorder treated.

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54.

VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied.  
38 C.F.R. § 17.120.  Under the initial criterion, VA will pay 
for unauthorized non-VA medical treatment if the treatment 
was administered for an adjudicated service-connected 
disability, for a non-service-connected disability associated 
with and held to have been aggravating an adjudicated 
service-connected disability, for any disability if the 
veteran had a total disability permanent in nature that 
resulted from a service-connected disability, or for any 
disability if the veteran was a participant in a 
rehabilitation program under 38 U.S.C.A. Chapter 31.  
38 C.F.R. § 17.120.

In this case, at the time the veteran received the 
unauthorized medical services, service connection was only in 
effect for history of hemorrhoids, evaluated as zero percent 
disabling.  There was no claim for service-connection for any 
heart disorder pending.  The private medical services were 
not, therefore, administered for an adjudicated service-
connected disability, or for a non-service-connected 
disability that was aggravating an adjudicated service-
connected disability.  Moreover, the veteran was not totally 
disabled due to a service-connected disability, nor was he a 
participant in a qualifying rehabilitation program.  Thus, 
the first criterion for indemnification against the cost of 
the unauthorized medical treatment administered on July 21, 
1998 has not been met.  As all three criteria for payment or 
reimbursement of unauthorized medical expenses must be met, 
the Board need not address the questions of whether the 
condition treated was emergent, or whether there was an 
available VA medical facility the veteran could have used.  
38 C.F.R. § 17.120.  

Since the initial legally required element is absent, the 
appeal is of no substantial legal merit and need not be 
further considered at length.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board notes that while this appeal was pending, a new 
regulation concerning procedures for reconsideration of 
claims for reimbursement for non-VA care not authorized in 
advance, and certain other benefits administered by the 
Veterans Health Administration, was promulgated and became 
final, effective from August 17, 1999.  See 38 C.F.R. 
§ 17.133 (Effective August 17, 1999).  The new regulation 
provides, in pertinent part, that . . . 
[a]n individual who disagrees with the initial decision 
denying the
	claim in whole or in part may obtain 
reconsideration under this 
Section by submitting a reconsideration request 
in writing to the Director of the healthcare 
facility of jurisdiction within one year of the 
date of the initial decision.  The 
reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-
maker.  The request must state why it is 
concluded that the decision is in error and must 
include any new and relevant information not 
previously considered.  Any request for 
reconsideration that does not identify the 
reason for the dispute will be returned to the 
sender without further consideration.  The 
request for reconsideration may include a 
request for a meeting with the immediate 
supervisor of the initial VA decision-maker, the 
claimant, and the claimant's representative (if 
the claimant wishes to have a representative 
present).  Such a meeting shall only be for the 
purpose of discussing the issues and shall not 
include formal procedures (e.g., presentation, 
cross-examination of witnesses, etc.).  The 
meeting will be taped and transcribed by VA if 
requested by the claimant and a copy of the 
transcription shall be provided to the claimant.  
After reviewing the matter, the immediate 
supervisor of the initial VA decision-maker 
shall issue a written decision that affirms, 
reverses, or modifies the initial decision.  
38 C.F.R. § 17.133.

The veteran in this case did not have the opportunity 
to request reconsideration of the adverse 
determination made by the MAS of the Muskogee, 
Oklahoma VAMC pursuant to the new regulation.  
However, as the Board has found that the veteran's 
claim has no legal merit since he has no relevant 
service-connected disabilities, the Board concludes 
that nothing would be gained by remanding this case 
for reconsideration by the MAS.  

In this case, such a remand would be of no value, as 
there is no possibility that it could result in a 
change in the outcome.  Therefore, the veteran will 
not be prejudiced by having the Board render its 
decision on his appeal at this time.  Cf., Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993).

Accordingly, the Board finds that there is no legal basis for 
granting the veteran's claim for reimbursement or payment of 
the cost of unauthorized medical services administered in 
July 1998.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.54, 17.120.


ORDER

Entitlement to reimbursement or payment of the cost of 
private medical services received in July 1998 is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

